     Case: 1:17-cv-06260 Document #: 822 Filed: 02/27/20 Page 1 of 2 PageID #:6530




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

STATE OF ILLINOIS,                             )
Plaintiff,                                     )
                                               )              Case No. 1-17-cv-6260
v.                                             )
                                               )              Judge Robert M. Dow, Jr.
CITY OF CHICAGO,                               )
Defendant.                                     )


                          Motion for Leave to Advise the Court of an
                Arbitration Opinion and Award Involving the FOP and the CPD
        The Fraternal Order of Police Chicago Lodge No. 7, (the “Lodge”), by and through its

attorneys files this motion to request permission to advise the court that a labor arbitrator

selected by Lodge and the City has issued a decision that involves the Unity of Command and

the Span of Control elements of the Consent Decree at Paragraphs 357 to 368 and the

implementation schedule for a staffing model. [Doc. 703-1 at 360]. This notice to the Court is

being filed pursuant to the court’s request that the Lodge advise it of any developments involving

the Lodge and the City on issues related to the Consent Decree and the collective bargaining

relationship.

        Arbitrator George T. Roumell, Jr. on February 26, 2020, issued his Arbitrator’s Opinion

and Award in Gr. Nos. 129-19-010 and 129-19-013 in which the following issues were

presented:

        1. Did the Chicago Police Department violate the 2012-2017 CBA as continued when

             issuing B.O.P. No. 19-0185.2 changing the start times of the three watches for patrol

             units in the affected Districts? If so, what is the appropriate remedy?
   Case: 1:17-cv-06260 Document #: 822 Filed: 02/27/20 Page 2 of 2 PageID #:6531




       2. Did the Chicago Police Department violate the 2012-2017 CBA as continued when

           changing the six day off group to a three day off group for Police Officers in District

           0006? If so, what is the appropriate remedy.

As to issue one, the arbitrator found there was no contract violation by the CPD’s unilateral

change of the starting times for the Officers in a large number of police districts. As to issue

two, the arbitrator found there was a contract violation and ordered that “006th District shall

return to a six day off group forthwith unless a change is otherwise negotiated and agreed to by

the Lodge.” Arbitrator’s Opinion and Award at 39.

       For the foregoing reasons, the Lodge requests permission of this court to file this

Arbitration Opinion and Award.




                                              Respectfully submitted,

                                              /s/ Joel A. D’Alba________________

                                              Joel A. D’Alba,
                                              Counsel for Fraternal Order of Police
                                              Chicago Lodge No. 7
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 1 of 40 PageID #:6532
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 2 of 40 PageID #:6533
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 3 of 40 PageID #:6534
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 4 of 40 PageID #:6535
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 5 of 40 PageID #:6536
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 6 of 40 PageID #:6537
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 7 of 40 PageID #:6538
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 8 of 40 PageID #:6539
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 9 of 40 PageID #:6540
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 10 of 40 PageID #:6541
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 11 of 40 PageID #:6542
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 12 of 40 PageID #:6543
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 13 of 40 PageID #:6544
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 14 of 40 PageID #:6545
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 15 of 40 PageID #:6546
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 16 of 40 PageID #:6547
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 17 of 40 PageID #:6548
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 18 of 40 PageID #:6549
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 19 of 40 PageID #:6550
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 20 of 40 PageID #:6551
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 21 of 40 PageID #:6552
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 22 of 40 PageID #:6553
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 23 of 40 PageID #:6554
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 24 of 40 PageID #:6555
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 25 of 40 PageID #:6556
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 26 of 40 PageID #:6557
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 27 of 40 PageID #:6558
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 28 of 40 PageID #:6559
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 29 of 40 PageID #:6560
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 30 of 40 PageID #:6561
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 31 of 40 PageID #:6562
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 32 of 40 PageID #:6563
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 33 of 40 PageID #:6564
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 34 of 40 PageID #:6565
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 35 of 40 PageID #:6566
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 36 of 40 PageID #:6567
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 37 of 40 PageID #:6568
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 38 of 40 PageID #:6569
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 39 of 40 PageID #:6570
Case: 1:17-cv-06260 Document #: 822-1 Filed: 02/27/20 Page 40 of 40 PageID #:6571
